Citation Nr: 1646973	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  11-06 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to November 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in relevant part, denied service connection for a left knee disability.

This matter was before the Board in August 2013, at which time it was remanded for further evidentiary development.

Thereafter, in an October 2013 rating decision, the Appeals Management Center (AMC) granted service connection for degenerative joint disease and medial meniscal tear of the left knee and assigned a 10 percent rating, effective August 7, 2009.

The Board notes that in a January 2016 rating decision, the RO granted service connection for meniscal tear with degenerative arthritis (previously granted as left knee degenerative joint disease and meniscal tear) and assigned a 10 percent rating, effective September 15, 2015.  Thereafter, in February 2016, the Veteran filed a timely notice of disagreement (NOD).  A statement of the case (SOC) has not been issued with regard to this claim.  Generally, the filing of an NOD confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, because the Board's review of the claims file reveals that the RO is still taking action on this issue, the Board will not exercise formal jurisdiction over them at this time.


FINDING OF FACT

The claim of entitlement to service connection for a left knee disability was granted by the AMC in an October 2013 rating decision, effective August 7, 2009; therefore, there is no longer a case or issue in controversy.  




CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to service connection for a left knee disability because the issue has been rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement in writing, a statement of the case, and a timely substantive appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 20.200. 

With respect to the issue of entitlement to service connection for a left knee disability, the Veteran timely appealed an October 2009 rating decision that had denied the claim.  After the statement of the case was issued in January 2011, the Veteran submitted a timely substantive appeal.

In August 2013, the Board remanded the claim of entitlement to service connection for a left knee disability for additional development.  In October 2013, the AMC granted service connection for a left knee disability, effective August 27, 2009.  Therefore, the rating decision favorably resolved the issue in full.  Notably, in correspondence received in August 2016, the Veteran acknowledged that the AMC granted service connection for the left knee disability and satisfied the appeal in October 2013.  Because the issue of entitlement to service connection for a left knee disability has been rendered moot, it is no longer in appellate status.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, the claim must be dismissed.





ORDER

As the Veteran's claim of entitlement to service connection for a left knee disability has been rendered moot by the AMC's having granted service connection, the appeal is dismissed by the Board for lack of jurisdiction.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


